Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 21-BG-749

                     IN RE PABLO ZYLBERGLAIT, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 453710)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                 (BDN-005-21)

                              (Decided May 19, 2022)

Before BECKWITH and MCLEESE, Associate Judges, and STEADMAN, Senior Judge.



      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, the Hearing Committee recommends the approval

of the petition for negotiated attorney discipline. See D.C. Bar R. XI, § 12.1(c).

Respondent Pablo Zylberglait voluntarily acknowledged that he violated D.C. R.

Prof. Conduct 8.4(b), by engaging in criminal misconduct that adversely reflects on

his honesty, trustworthiness, or fitness as a lawyer. Specifically, Mr. Zylberglait
                                           2


admitted that he attempted to take nonconsensual photos under an individual’s skirt

and was convicted for attempted voyeurism.



      Mr. Zylberglait and Disciplinary Counsel have agreed that Mr. Zylberglait

should be suspended for six months, with the suspension stayed in favor of a six-

month period of unsupervised probation, during which Mr. Zylberglait must

continue complying with the recommendations of his therapist and ensure that his

therapist provides monthly reports to Disciplinary Counsel regarding his

compliance.



      After following the procedures established in In re Rigas, 9 A.3d 494 (D.C.

2010), Disciplinary Counsel certified to the Hearing Committee that Mr.

Zylberglait’s conviction did not involve moral turpitude and was appropriate for

negotiated discipline. The Hearing Committee agreed with those conclusions.



      Having reviewed the Committee’s recommendation, in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

this case is appropriate for negotiated discipline and that the proposed sanction is not

unduly lenient. See D.C. Bar R. XI, § 9(h)(2). Accordingly, it is
                                          3


      ORDERED that respondent Pablo Zylberglait is hereby suspended from the

practice of law in the District of Columbia for six months, with the suspension stayed

in favor of six months of unsupervised probation, during which respondent must

continue complying with the recommendations of his therapist and ensure that his

therapist provides monthly reports to Disciplinary Counsel regarding respondent’s

compliance.




                                                                  So ordered.